Citation Nr: 0830593	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 2, 2004, for 
the award of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, had active service from 
February 1961 to June 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas,

The veteran, accompanied by his wife, testified at a July 
2008 videoconference before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing is on file.  At that 
hearing additional evidence was submitted, along with a 
written waiver of initial consideration of that evidence by 
the RO.  Generally see 38 C.F.R. § 20.1304(c) (2007). 


FINDINGS OF FACT

1.  By filing VA Form 9 in June 2003 the veteran perfected an 
appeal from an April 2002 rating decision which granted an 
increased 10 percent rating for service-connected anxiety 
disorder, the veteran's only service-connected disorder at 
that time; however, he subsequently withdrew that appeal in 
December 2004. 

2.  After initiating an appeal of a December 2002 rating 
decision as to the issues of service connection for 
hypertension and for heart disease as well as entitlement to 
a TDIU rating, the RO issued a statement of the case (SOC) 
addressing those issues in September 2003.  The veteran did 
not perfect an appeal from the December 2002 rating decision 
because he never filed a Substantive Appeal; that rating 
decision is final. 

3.  The veteran's application to reopen his claims for 
service connection for hypertension and heart disease was 
received on March 2, 2004, which is the effective date for 
the grants of service connection for those disorders and for 
his TDIU rating.  

4.  Prior to March 2, 2004, the veteran's only service-
connected disability, anxiety, rated 10 percent, was not 
shown to be of such nature and severity as to preclude him 
from obtaining or maintaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 2, 2004, 
for the award of a TDIU rating are not met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.105, 
3.400, 4.16, 20.200, 20.202, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for an earlier effective date for the 
grant of TDIU, as the rating decision on appeal granted TDIU 
and an effective date for the award, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  A June 2005 SOC provided notice on the 
"downstream" issue of the effective date of the award.  It is 
not alleged that notice has been less than adequate.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran's 
treatment records have been secured.  He has not identified 
any pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

Background

Historically, the veteran has been service-connected for a 
psychiatric disorder, initially classified as a dissociative 
disorder, since June 2, 1965.  It was subsequently 
reclassified as an anxiety disorder, and an April 2002 rating 
decision assigned a 10 percent disability rating, effective 
May 31, 2001 (date of receipt of claim).  

In October 2002 the veteran filed a notice of disagreement 
(NOD) (received October 29, 2002) to an April 2002 decision 
granting an increase to only a 10 percent rating for his 
service-connected psychiatric disorder.  In that NOD he also 
claimed service connection for hypertension and for heart 
disease, as secondary to his service-connected anxiety 
disorder, and a TDIU rating.  

Also received from the veteran on that same date, October 29, 
2002, was VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability.  

A December 2002 rating decision denied service connection for 
hypertension and for heart disease and also denied 
entitlement to a TDIU rating.  The veteran was notified of 
that decision by RO letter dated, December 9, 2002.  

A SOC addressing the claim for an increased rating for the 
service-connected psychiatric disorder was issued in June 
2003 and the veteran perfected an appeal as to that issue by 
filing VA Form 9, Substantive Appeal (dated June 30, 2003) in 
July 2003.  In that VA Form 9 he requested that he be 
afforded the opportunity to testify before a traveling 
Veterans Law Judge at the RO.  He also disagreed with the 
December 2002 denials of service connection for hypertension 
and heart disease and a TDIU rating.  

On VA cardiovascular examination in July 2003 it was noted 
that the veteran's left ventricular hypertrophy, shown by 
EKGs, was not unusual as a part of his hypertension.  The 
examiner stated that the veteran's psychiatric disorder was 
not the cause of his hypertension, which started in 1979.  
The hypertension was due to natural causes and was not due to 
tension or stress.  The diagnoses included rather marked 
essential hypertension.  The examiner rendered an opinion 
that the hypertension was not caused by anxiety and 
depression.  There was also a diagnosis of 
electrocardiographic evidence of left ventricular 
hypertrophy, which was a thickening of the heart muscle 
caused by hypertension.  It was noted that left ventricular 
hypertrophy was not related to anxiety or stress.  It was 
further noted that the veteran had long-standing hypertension 
with evidence of left ventricular hypertrophy but that there 
was no evidence of coronary artery disease, after an 
extensive work-up.  

In response to the veteran's disagreement with the December 
2002 rating decision, the RO issued an SOC, dated September 
26, 2003, addressing entitlement to service connection for 
hypertension and heart disease, as secondary to service-
connected anxiety disorder, and entitlement to a TDIU rating.  
However, the veteran never filed a VA Form 9, Substantive 
Appeal, or equivalent addressing those issues which would 
have perfected that appeal.  

VA Form 21-4138, Statement in Support of Claim, was received 
on March 2, 2004, in which the veteran applied to reopen his 
claims for service connection for hypertension and 
hypertensive heart disease.  

In December 2004 the veteran withdrew the appeal for a rating 
in excess of 10 percent for his service-connected psychiatric 
disorder.  Specifically, he stated that he was withdrawing 
his NOD of October 29, 2002, and cancelling his VA Form 9 
dated June 30, 2003.  

The veteran was afforded VA examinations in August 2004.  The 
opinion of an August 2004 cardiovascular examiner was that it 
was more likely than not that the veteran's hypertension 
could be aggravated by his service-connected anxiety disorder 
but it could only aggravate and not cause the hypertension.  

A December 2004 rating decision (in pertinent part) granted 
service connection for hypertensive heart disease and 
assigned an initial 60 percent disability rating, both 
effective March 2, 2004; granted service connection for 
hypertension and assigned an initial 10 percent disability 
rating, both effective March 2, 2004; granted an increase in 
the veteran's only other service-connected disability of an 
anxiety disorder from 10 percent to 30 percent, effective 
August 4, 2004 (the 10 percent rating had been in effect 
since May 31, 2001, with a noncompensable rating having been 
in effect prior to that); and granted a TDIU rating effective 
March 2, 2004.  

At the July 2008 videoconference hearing the veteran 
testified that he thought that he had first applied for a 
TDIU rating in 2001.  Page 2 of that transcript.  Moreover, 
he maintained that he had filed a VA Form 9 in response to 
the September 2003 SOC.  Page 3.  He further testified that, 
in essence, he had continually prosecuted his appeal from a 
prior denial of a TDIU rating and that the paper work for the 
appeal had been filed with a VA office in Tyler, Texas, which 
had forwarded the paperwork to the RO in Waco.  Pages 3 and 
4.  When he had filled out the VA Form 9 in response to the 
SOC in September 2003, he had assumed that it had gotten to 
where it was supposed to go in a timely manner.  Page 4.  He 
had assumed that his appeal had been perfected because the RO 
had ultimately granted a TDIU rating.  Page 5.  

The additional evidence submitted at the videoconference 
hearing, together with a waiver of initial RO consideration 
of that evidence, consists of copies of two letters, both of 
which are dated June 30, 2003, from an assistant Veterans' 
Service Officer.  Both letters indicate that a VA Form 9 was 
being filed and an attached copy of the VA Form 9 is dated 
June 30, 2003.  

Law and Regulations

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  Proper completion and filing of 
a Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

The effective date of an award based on a claim for increase 
(to include TDIU) is generally the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this 
rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received 
within one year of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA regulations establish objective and subjective standards 
for an award of a TDIU rating.  When the veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or 
more.  When there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and any 
additional disabilities must result in a combined rating of 
70 percent or more, and the disabled person must be unable to 
secure or follow a substantially gainful occupation.  See 38 
C.F.R. § 4.16(a).  A total disability rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in 38 C.F.R. § 4.16 for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a).  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  38 C.F.R. § 3.157(a), (b)(2)-(3).  

It has been held that a claim for a TDIU is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).  

Analysis

Here, the effective date for the veteran's TDIU rating can be 
no earlier than the date of the March 2, 2004, claims for 
service connection for hypertension and hypertensive heart 
disease.  It was based upon a grant of these claims that a 
TDIU rating was granted.  Prior to that he did not meet the 
schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU 
rating.  

The veteran is apparently under the assumption that he 
simultaneously appealed all relevant decisions in 2002.  This 
is incorrect.  Rather, he initially appealed only the April 
2002 limited grant of a 10 percent rating for his service-
connected psychiatric disorder.  After an SOC was issued on 
the matter in June 2003, he perfected that appeal by filing 
VA Form 9 in a timely manner in July 2003.  The veteran 
subsequently withdrew that appeal in December 2004.  See 38 
C.F.R. § 20.204.  

However, the appeal as to service connection for hypertension 
and hypertensive heart disease as well as a total rating 
stemmed from a completely different rating decision, i.e., 
the rating decision of December 2002 and not the April 2002 
rating decision that denied an increased rating for the 
service-connected psychiatric disorder. 

The point which seems to be confusing to the veteran is that 
his VA Form 9, dated June 2003 and received by the RO in July 
2003, served not only to perfect his appeal as to the 
increased rating (stemming from the April 2002 rating 
decision) but also functioned as an NOD to initiate an appeal 
from the December 2002 denial of service connection for 
hypertension and hypertensive heart disease as well as a TDIU 
rating.  

So, while the veteran did in fact file a VA Form 9 (as he 
testified) to perfect the appeal for an increased rating for 
his service-connected psychiatric disorder, this could only 
serve as an NOD to initiate an appeal from the December 2002 
denial of the claims for service connection for hypertension 
and hypertensive heart disease as well as a total rating.  
See Malgapo v. Derwinski, 1 Vet. App. 397, 398-99 (1991) and 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (A VA Form 1-9 
may be a valid NOD).  The VA Form 9, dated in June 2003, 
could not have functioned as a Substantive Appeal to perfect 
that appeal on the issues of service connection and a TDIU 
rating because a Substantive Appeal can only be filed 
following, i.e., after, the issuance of an SOC.  See 
38 C.F.R. § 20.202.  

Here, the SOC on the appeal of the claims for service 
connection and a TDIU rating was not issued until September 
2003.  Thereafter no VA Form 9 or equivalent document which 
could serve as a Substantive Appeal was received within one 
year of the December 9, 2002, RO notice of the denial of 
those claims.  

The Board must observe that the September 2003 SOC addressing 
the claims of service connection and a TDIU rating 
specifically informed the veteran that to complete his appeal 
he had to file a formal appeal and that a VA Form 9 was 
enclosed for that purpose.  Moreover, he was informed that it 
had to be filed within 60 days of that SOC (issued in 
September 2003) or the remainder of the one-year period from 
the date of the letter notifying him of the denial (which in 
this case was the December 9, 2002 RO letter).  Generally see 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 20.302(b) (1) (a 
substantive appeal must be filed within 60 days of the date 
of mailing the SOC or within the remainder of the one-year 
period from the date of notification, whichever periods ends 
later).  

The record is totally devoid of any further correspondence 
from the veteran until VA Form 21-4138, Statement in Support 
of Claim was received on March 2, 2004, which was deemed by 
the RO to be an application to reopen the claims for service 
connection for hypertension and hypertensive heart disease, 
as well as for entitlement to a TDIU rating.  

Because the appeal from the December 2002 denial of a TDIU 
rating was not perfected, that rating decision is final.  See 
38 C.F.R. § 20.1103 (A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in 38 C.F.R. § 20.302). 

Under 38 C.F.R. § 3.104(a), a rating decision from which an 
appeal was not perfected is final in the absence of clear and 
unmistakable error under 38 C.F.R. § 3.105(a).  Here, there 
is no allegation of clear and unmistakable error in the 
December 2002 denial of a TDIU rating.  

Accordingly, the effective date based on the subsequent claim 
for a TDIU rating received in March 2, 2004, can be no 
earlier that the receipt of that claim.  In this regard, the 
Board also observes that following the September 2003 SOC 
addressing, in part, a TDIU rating there was no further 
medical evidence addressing any of the veteran's now service-
connected disabilities which was received prior to the March 
2, 2004 claim.  

Moreover, the grant of a TDIU rating was based on the grants 
of service connection for hypertensive heart disease and 
hypertension, in addition to the existing service-connected 
psychiatric disorder.  Under applicable law, those grants of 
service connection can be no earlier than the date of the 
reopened claim for service connection for those disorders.  
See Sears v. Principi, 16 Vet. App. 244, 247 (2002) (in which 
the Court refused to "overturn its body of precedential law 
that upholds the interpretation of the relevant language of 
38 U.S.C. § 5110(a) to mean that an award granted on a 
reopened claim will be effective no earlier than the date 
that the claim for reopening was filed").  

Thus, the effective date for a TDIU rating based on meeting 
the schedular requirements of 38 C.F.R. § 4.16(a) in this 
case can not be earlier than March 2, 2004.  Also, as noted, 
there was no evidence received following the December 2002 
denial of a total rating and the subsequent claim for a total 
rating received on March 2, 2004, upon which it could be 
found that a TDIU rating was warranted on an extraschedular 
basis under 38 C.F.R. § 4.16(b).  

This being the case, the claim for an earlier effective date 
for the award of a TDIU rating must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An effective date prior to March 2, 2004, for the award of a 
TDIU rating is denied.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


